Citation Nr: 0826153	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral athlete's 
foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to October 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Houston RO.  In June 2008, a video conference 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims file.

A March 1971 rating decision denied service connection for 
hospital or treatment purposes for several disabilities 
including athlete's foot.  Since the veteran had not filed a 
claim of service connection for athlete's foot, and he was 
not notified of the decision, it is not a final decision in 
the matter of service connection for athlete's foot.  In 
April 2000, the RO received the veteran's claim for service 
connection for skin disability of the feet.  In a June 2000 
rating decision, the RO denied service connection on the 
basis that new and material evidence had not been received to 
reopen the claim for service connection for athlete's foot, 
finding that the claim was still not well grounded.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA eliminated the concept of a well-grounded 
claim.  The law also provided that under certain 
circumstances claims that were denied as not well-grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  Thereafter, the veteran filed another 
claim in October 2001, which was denied in May 2002.  The May 
2002 rating decision on appeal represents a readjudication of 
the veteran's April 2000 claim under the VCAA, as provided by 
law.  Accordingly, the matter will be addressed de novo, and 
is so characterized.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.



REMAND

On induction, the veteran reported a medical history of foot 
trouble, specifically athlete's foot.  However, since his 
induction examination did not reveal any foot abnormalities 
(including athlete's foot), his feet must be considered to 
have been in sound condition (for athlete's foot) when he 
entered service unless there is clear and unmistakable 
evidence of pre-existence.  Furthermore, if pre-existence is 
established by clear and unmistakable evidence, the veteran 
is entitled to a further presumption of aggravation (which is 
also rebuttable by clear and unmistakable evidence).

Although there was no diagnosis of athlete's foot in service, 
a June 1969 record noted that the veteran had a four day 
history of pustule eruption on the right foot, and a past 
history of scales and itching for several months.  He 
received follow-up treatment in July 1969.  A foot disability 
was not noted on service separation.  Postservice records 
show a diagnosis (and treatment) of tinea pedis (athlete's 
foot).  An examination to secure a medical opinion regarding 
the medical questions raised by these circumstances is 
necessary.  

The Board is aware that the veteran failed to report for an 
October 2007 VA examination; he assured the undersigned at a 
June 2008 video conference that he would report if an 
examination was found necessary.  [He is advised that under 
38 C.F.R. § 3.655(b) failure to report for an examination 
scheduled in conjunction with a service connection claim will 
result in the claim being decided based on the evidence of 
record (which is insufficient to substantiate his claim).]  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the likely 
etiology of his bilateral athlete's foot.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any tests or 
studies deemed necessary to provide the 
opinions sought must be completed.  All 
findings should be reported in detail.  
Based on examination of the veteran and 
review of his record, the examiner should 
provide a medical opinion as to whether 
the veteran's bilateral athlete's foot is 
related to his service.  The examiner 
must explain the rationale for the 
opinion in detail, and the opinion should 
specifically address:

(a) Whether there is any evidence that 
renders it undebatable from a medical 
standpoint that chronic athlete's foot 
pre-existed the veteran's service?

(b) Do the foot complaints noted in 
service reflect that athlete's foot was 
manifested in service?

(c) Were the foot complaints in service 
acute symptoms that resolved, or were 
they manifestations of chronic 
disability/flare-up?

(d) What is the significance of the 
absence of findings of foot abnormality 
on service separation examination?

(e) Is there any objective evidence in 
the record that a pre-existing athlete's 
foot increased in severity during 
service?  If so, was such increase beyond 
natural progression?

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

